DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
 Claims 1, 5, 8-9, and 14-15 have been amended by Applicant. No claims have been added or canceled. Claims 1-20 are currently pending. 

Response to Arguments
Claim Rejections under 35 U.S.C. 112(b)
The rejection of claims 5, 9 and 15 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment to said claims. 
Claim Rejections under 35 U.S.C. 102
The rejection of claims 1, 3-4, 7-8, 11, 13-14, 17, and 19-20 under 35 U.S.C. 102(a)(2) as being anticipated by Azulay et al. (US 20190170396 A1), has been withdrawn in view of Applicant’s amendments to independent claims 1, 8 and 14. However, upon further consideration and in view of Applicant’s amendments to the independent claims, a new ground(s) of rejection under 35 U.S.C. 103 has been made herein. 
Claim Rejections under 35 U.S.C. 103
The rejection of claims 2, 6, 10, 12, 16, and 18 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claims 1, 8 and 14. 
The rejection of claims 5, 9, and 15 are rejected under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claims 1, 8 and 14. However, upon further consideration and in view of Applicant’s amendments to the independent claims, a new ground(s) of rejection under 35 U.S.C. 103 has been made herein. 

Applicant’s arguments with respect to independent claims 1, 8, and 14 (and dependent claims therefrom) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-8, 11, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azulay et al. (US 20190170396 A1) in view of Han (U.S. Patent No. 10845226).

Regarding claim 1, Azulay teaches a method for assessing energy in a thermal energy fluid transfer system in a cloud computing environment by a processor, comprising: 

learning behavior of the thermal energy fluid transfer system, associated with a heating service, a cooling service, or a combination thereof, according to collected data to identify one or more energy usage events (Azulay, Paragraph [0044] teaches, smart boiler system; Azulay, Paragraph [0199] teaches using data collected from the various sensors as well as learned consumer usage data – using any suitable learning technology – the system may develop an understanding of consumer behavior and/or the boiler’s current and past efficiency and general status; Azulay, Paragraph [0197] further teaches changing behavior of boiler and/or heating time based on consumer behavior learned or based on changes in electricity cost known to the system; Azulay, Paragraph [0198] further teaches learned usage patterns for an individual boiler user; Azulay, Paragraph [0037] further teaches system may be adaptive and may learn individual end user’s habits of water use; Azulay, Paragraph [0187] further teaches setting boiler controller to usage learning state.); and 

	 performing energy usage assessment by applying a disambiguation operation to a temperature signal collected over a selected time period by one or more non-intrusive Internet of Things (IoT) sensors coupled … at one or more selected positions in the thermal energy fluid transfer system for one or more types of events to identify one or more energy usage waste events according to the learned behavior (Azulay, Paragraph [0050] teaches “A system according to any of the preceding embodiments wherein the sensor comprises plural temperature sensors distributed at respective plural temperature sensor locations throughout the boiler, wherein the data includes water temperature readings collected by the controller from the plural temperature sensors and stamped to indicate which of the plural temperature sensors provided each reading…”; Azulay, Paragraph [0037] further teaches system may be adaptive and may learn individual end user’s habits of water use; Azulay, Paragraph [0233] further teaches identified waste events – reading on the limitation as claimed.; Azulay, Paragraph [0145] teaches system, comprising the sensors, connected to the Internet; Azulay, Paragraph [0214] further teaches IoT functionality of the system [Note: Azulay, [0145] and [0214] reading on IoT sensors as claimed.]), ….

	However, Azulay does not distinctly disclose: 
	… one or more non-intrusive Internet of Things (IoT) sensors coupled externally to a return piping section …
	…wherein the one or more selected positions include coupling the one or more non-intrusive IoT sensors externally to the return piping at a selectively measured distance from a defined reference point of the thermal energy fluid transfer system.

	Nevertheless, Han teaches: 
… one or more non-intrusive Internet of Things (IoT) sensors coupled externally to a return piping section … 
	…wherein the one or more selected positions include coupling the one or more non-intrusive IoT sensors externally to the return piping at a selectively measured distance from a defined reference point of the thermal energy fluid transfer system.
	(Han, Claim 1 teaches “attaching an adhesive sensor assembly to an exterior surface of the liquid refrigerant line” wherein the measurement done by the sensor is done in a non-intrusive manner that does not modify the internal structure of the liquid refrigerant line of an HVAC system; Han, Col. 5, lines 38-67, suggests temperature sensor in sensor assembly is an IoT sensor as sensor is configured for operative engagement with WiFi connected controller including one or more interface or display devices that communicated with a user and/or to destination device such as an HVAC control circuit; [Note: While Examiner believes Han teaches IoT sensors as claimed, Han is mainly relied upon to teach the specific external positioning of the sensor as recited in the claim. Notwithstanding, Azulay teaches IoT smart water heater system with a plurality of IoT sensors disposed at several locations of the smart water heater system.]).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, with the externally attached sensor assembly, as taught by Han, to provide a metering device that overcomes challenges of measuring flow rate inside an existing pipe without modification to the pipe in a reliable and cost-effective manner. (Han, Col. 1, lines 30-35).  



	Regarding claim 3, the combination of Azulay in view of Han teaches all of the limitations of claim 1, and Azulay further teaches further including: generating one or more energy usage tuning thresholds according to the collected data; or continuously sampling temperature data over the selected time period by the one or more non-intrusive IoT sensors (Azulay, Paragraph [0050] teaches temperature readings collected by the controller from the plural temperature sensors and stamped to indicate which of the plural sensors provided each reading; Azulay, Paragraph [0090] further teaches “any logical functionality described herein may be implanted as a real time application…”; Azulay, Paragraph [0227] further teaches data collection from the sensors where data collected from the sensors may be sent by the controller periodically or every x minutes to the server.).


	Regarding claim 4, the combination of Azulay in view of Han teaches all of the limitations of claim 1, and Azulay further teaches further including comparing the temperature signal of one or more current energy usage events to one or more energy usage tuning thresholds to identify the one or more energy usage waste events (Azulay, Paragraph [0029] teaches measuring boiler heating efficiency over time and comparing current efficiency to heat certain amount of water within a certain amount of time and understanding its degraded capability.).



	Regarding claim 7, the combination of Azulay in view of Han teaches all of the limitations of claim 1, and Azulay further teaches further including: 

providing an alert to indicate identification of the one or more energy usage waste events (Azulay, Paragraphs [0207], [0230], [0234] teach generating and/or sending an alert – reading on the limitation as claimed.); 

providing the energy usage assessment to a user via an interactive graphical user interface (GUI) for the thermal energy fluid transfer system (Azulay, Paragraph [0114] teaches user interface for the hot water system which can display information regarding hot water availability – reading on the limitation as claimed.).



Regarding claim 8, Azulay teaches a system for assessing energy in a thermal energy fluid transfer system in a cloud computing environment, comprising: 

one or more computers with executable instructions (Paragraph [0021] teaches “at least one processor in communication with at least one memory  with  that when executed cause the system to: 

learn behavior of the thermal energy fluid transfer system, associated with a heating service, a cooling service, or a combination thereof, according to collected data to identify one or more energy usage events (Azulay, Paragraph [0044] teaches, smart boiler system; Azulay, Paragraph [0199] teaches using data collected from the various sensors as well as learned consumer usage data – using any suitable learning technology – the system may develop an understanding of consumer behavior and/or the boiler’s current and past efficiency and general status; Azulay, Paragraph [0197] further teaches changing behavior of boiler and/or heating time based on consumer behavior learned or based on changes in electricity cost known to the system; Azulay, Paragraph [0198] further teaches learned usage patterns for an individual boiler user; Azulay, Paragraph [0037] further teaches system may be adaptive and may learn individual end user’s habits of water use; Azulay, Paragraph [0187] further teaches setting boiler controller to usage learning state.); and 

perform energy usage assessment by applying a disambiguation operation to a temperature signal collected over a selected time period by one or more non-intrusive Internet of Things (IoT) sensors coupled … at one or more selected positions in the thermal energy fluid transfer system for one or more types of events to identify one or more energy usage waste events according to the learned behavior (Azulay, Paragraph [0050] teaches “A system according to any of the ….

	However, Azulay does not distinctly disclose: 
	… one or more non-intrusive Internet of Things (IoT) sensors coupled externally to a return piping section …
	…wherein the one or more selected positions include coupling the one or more non-intrusive IoT sensors externally to the return piping at a selectively measured distance from a defined reference point of the thermal energy fluid transfer system.

	Nevertheless, Han teaches: 
… one or more non-intrusive Internet of Things (IoT) sensors coupled externally to a return piping section … 
	…wherein the one or more selected positions include coupling the one or more non-intrusive IoT sensors externally to the return piping at a selectively measured distance from a defined reference point of the thermal energy fluid transfer system.
	(Han, Claim 1 teaches “attaching an adhesive sensor assembly to an exterior surface of the liquid refrigerant line” wherein the measurement done by the sensor is done in a non-intrusive manner that does not modify the internal structure of the liquid refrigerant line of an HVAC system; Han, Col. 5, lines 38-67, suggests temperature sensor in sensor assembly is an IoT sensor as sensor is configured for operative engagement with WiFi connected controller including one or more interface or display devices that communicated with a user and/or to destination device such as an HVAC control circuit; [Note: While Examiner believes Han teaches IoT sensors as claimed, Han is mainly relied upon to teach the specific external positioning of the sensor as recited in the claim. Notwithstanding, Azulay teaches IoT smart water heater system with a plurality of IoT sensors disposed at several locations of the smart water heater system.]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, with the externally attached sensor assembly, as taught by Han, to provide a metering device that overcomes challenges of measuring flow rate inside an existing pipe without modification to the pipe in a reliable and cost-effective manner. (Han, Col. 1, lines 30-35).



Regarding claim 11, the combination of Azulay in view of Han teaches all of the limitations of claim 8, and Azulay further teaches wherein the executable instructions further: continuously sample temperature data over the selected time period by the one or more non-intrusive IoT sensors (Azulay, Paragraph [0050] teaches temperature readings collected by the controller from the plural temperature sensors and stamped to indicate which of the plural sensors provided each reading; Azulay, Paragraph [0090] further teaches “any logical functionality described herein may be implanted as a real time application…”; Azulay, Paragraph [0227] further teaches data collection from the sensors where data collected from the sensors may be sent by the controller periodically or every x minutes to the server.); or 

compare the temperature signal of one or more current energy usage events to one or more energy usage tuning thresholds to identify the one or more energy usage waste events (Azulay, Paragraph [0029] teaches measuring boiler heating efficiency over time and comparing current efficiency to heat certain amount of water within a certain amount of time and understanding its degraded capability.).



	Regarding claim 13, the combination of Azulay in view of Han teaches all of the limitations of claim 8, and Azulay further teaches wherein the executable instructions further: provide an alert to indicate identification of the one or more energy usage waste events (Azulay, Paragraphs [0207], [0230], [0234] teach generating and/or sending an alert – reading on the limitation as claimed.); and 

provide the energy usage assessment to a user via an interactive graphical user interface (GUI) for the thermal energy fluid transfer system (Azulay, Paragraph [0114] teaches user interface for the hot water system which can display information regarding hot water availability – reading on the limitation as claimed.).



Regarding claim 14, Azulay teaches a computer program product for assessing energy in a thermal energy fluid transfer system in a cloud computing environment by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Azulay, Paragraph [0062] teaches “A computer program product, comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for providing smart boiler system…”), the computer-readable program code portions comprising: 

an executable portion that learns behavior of the thermal energy fluid transfer system, associated with a heating service, a cooling service, or a combination thereof, according to collected data to identify one or more energy usage events (Azulay, Paragraph [0044] teaches, smart boiler system; Azulay, Paragraph [0199] teaches using data collected from the various sensors as well as learned consumer usage data – using any suitable learning technology – the system may develop an understanding of consumer behavior and/or the boiler’s current and past efficiency and general status; Azulay, Paragraph [0197] further teaches changing behavior of boiler and/or heating time based on consumer behavior learned or based on changes in electricity cost known to the system; Azulay, Paragraph [0198] further teaches learned usage patterns for an individual boiler user; Azulay, Paragraph [0037] further teaches system may be adaptive and may learn individual end user’s habits of water use; Azulay, Paragraph [0187] further teaches setting boiler controller to usage learning state.); and 

an executable portion that performs energy usage assessment by applying a disambiguation operation to a temperature signal collected over a selected time period by one or more non-intrusive Internet of Things (IoT) sensors coupled … at one or more selected positions in the thermal energy fluid transfer system for one or more types of events to identify one or more energy usage waste events according to the learned behavior (Azulay, Paragraph [0050] teaches “A system according to any of the preceding embodiments wherein the sensor comprises plural temperature sensors distributed at respective plural temperature sensor locations ….

	However, Azulay does not distinctly disclose: 
	… one or more non-intrusive Internet of Things (IoT) sensors coupled externally to a return piping section …
	…wherein the one or more selected positions include coupling the one or more non-intrusive IoT sensors externally to the return piping at a selectively measured distance from a defined reference point of the thermal energy fluid transfer system.

	Nevertheless, Han teaches: 
… one or more non-intrusive Internet of Things (IoT) sensors coupled externally to a return piping section … 
	…wherein the one or more selected positions include coupling the one or more non-intrusive IoT sensors externally to the return piping at a selectively measured distance from a defined reference point of the thermal energy fluid transfer system.
	(Han, Claim 1 teaches “attaching an adhesive sensor assembly to an exterior surface of the liquid refrigerant line” wherein the measurement done by the sensor is done in a non-intrusive manner that does not modify the internal structure of the liquid refrigerant line of an HVAC system; Han, Col. 5, lines 38-67, suggests temperature sensor in sensor assembly is an IoT sensor as sensor is configured for operative engagement with WiFi connected controller including one or more interface or display devices that communicated with a user and/or to destination device such as an HVAC control circuit; [Note: While Examiner believes Han teaches IoT sensors as claimed, Han is mainly relied upon to teach the specific external positioning of the sensor as recited in the claim. Notwithstanding, Azulay teaches IoT smart water heater system with a plurality of IoT sensors disposed at several locations of the smart water heater system.]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, with the externally attached sensor assembly, as taught by Han, to provide a metering device that overcomes challenges of measuring flow rate inside an existing pipe without modification to the pipe in a reliable and cost-effective manner. (Han, Col. 1, lines 30-35).

	Regarding claim 17, the combination of Azulay in view of Han teaches all of the limitations of claim 14, and Azulay further teaches further including an executable portion that: continuously samples temperature data over the selected time period by the one or more non-intrusive IoT sensors (Azulay, Paragraph [0050] teaches temperature readings collected by the controller from the plural temperature sensors and stamped to indicate which of the plural sensors provided each reading; Azulay, Paragraph [0090] further teaches “any logical functionality described herein may be implanted as a real time application…”; Azulay, Paragraph [0227] further teaches data collection from the sensors where data collected from the sensors may be sent by the controller periodically or every x minutes to the server.); or 

compares the temperature signal of one or more current energy usage events to one or more energy usage tuning thresholds to identify the one or more energy usage waste events (Azulay, Paragraph [0029] teaches measuring boiler heating efficiency over time and comparing current efficiency to heat certain amount of water within a certain amount of time and understanding its degraded capability.).



Regarding claim 19, the combination of Azulay in view of Han teaches all of the limitations of claim 14, and Azulay further teaches further including an executable portion that provides an alert to indicate identification of the one or more energy usage waste events (Azulay, Paragraphs [0207], [0230], [0234] teach generating and/or sending an alert – reading on the limitation as claimed.).



	Regarding claim 20, the combination of Azulay in view of Han teaches all of the limitations of claim 14, and Azulay further teaches further including an executable portion that provides the energy usage assessment to a user via an interactive graphical user interface (GUI) for the thermal energy fluid transfer system (Azulay, Paragraph [0114] teaches user interface for the hot water system which can display information regarding hot water availability – reading on the limitation as claimed.).


12.	Claims 2, 6, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Azulay, in view of Han, in further view of Lee et al. (US 20160010878 A1). 

	Regarding claim 2, the combination of Azulay in view of Han teaches all of the limitations of claim 1.

Examiner believes the combination further teaches (or at the least implies) wherein the disambiguation operation further includes: dissecting the temperature signal into the one or more types of events; and analyzing the temperature signal to obtain a signature for the one or more type of events (Azulay, Paragraph [0192] teaches abnormality detection in regular usage patterns learned by the system indicative of different types of events such as leakage, overheating, high boiler pressure, changes in electricity cost on specific time of day, setting changes in consumer away policy.; Azulay, Paragraphs [0210]-[0212] further teach thermostat malfunction event.). However, Lee more clearly teaches these limitations as provided below. 

Lee teaches wherein the disambiguation operation further includes: dissecting the temperature signal into the one or more types of events (Lee, Paragraph [0007] teaches one or more sensors disposed at use locations where water is provided and automatically deriving a hot water usage model from acquired hot water usage data. [Note: sensors taught by Lee, Paragraph [0007] measure temperature.]); and 

analyzing the temperature signal to obtain a signature for the one or more type of events (Lee, Paragraph [0045] teaches automatically learning typical usage pattern for hot water in as much detail as possible employing known techniques from data analysis including machine learning, pattern recognition, cluster recognition, and big data analysis.; Lee, Paragraph [0023] and [0038] teach system is capable of eliminating stand by losses by more accurate tracking a homeowner’s hot water demands.; Lee, Paragraph [0026] further teaches the system knows based on prior knowledge what temperature the application requires.).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, as modified by the externally attached sensor assembly, as taught by Han, to further include the usage pattern determination and the demand driven temperature control, as taught by Lee, in order to eliminate more standby losses than current water heater controllers and further reduce energy consumption by only heating water to the temperature needed for a particular application (e.g., high temperature for dishwasher sanitation of dishes, lower temperature for showering, etc.). (Lee, Paragraph [0026]).  



	Regarding claim 6, the combination of Azulay in view of Han teaches all of the limitations of claim 1. Although the combiantion substantially teaches the claimed invention, the combination does not distinctly and/or clearly disclose further including: determining a thermal energy fluid transfer system start time and a thermal energy fluid transfer system stop time for a schedule of operations to identify the one or more energy usage waste events; determining a thermal energy fluid transfer system start time and a thermal energy fluid transfer system stop time for a schedule of operations to identify the one or more energy usage waste events; and determining an unexpected change point during the schedule of operations, wherein a change point is a transition from the energy required events to the non-energy required events.

	Nevertheless, Lee teaches further including: 
determining a thermal energy fluid transfer system start time and a thermal energy fluid transfer system stop time for a schedule of operations to identify the one or more energy usage waste events (Lee, Paragraph [0023] teaches SWHC is able to more accurate track a user’s hot water demands to eliminate more standby losses than current water heater controllers such as pre-programed controllers.); 

estimating energy required events and non-energy required events during the schedule of operations (Lee, Paragraph [0023] teaches SWHC can understand when the user will need hot water, allowing the water heater to enter a standby mode throughout the day [Note: when hot water is needed reading on energy required event and standby mode (e.g., with knowledge of users calendar and planners) reading on non-energy required events]); and 

determining an unexpected change point during the schedule of operations, wherein a change point is a transition from the energy required events to the non-energy required events (Lee, Paragraph [0023] teaches “The SWHC can understand to within a couple minutes of when the user will need hot water. This allows the water heater to enter standby mode throughout the day. In addition, the SWHC is able to change when it enters standby mode depending on outside influences. By syncing with the homeowner's calendar and planners, the controller will know when hot water will be needed that specific day. Every day the controller could have a .

[EXAMINER NOTE: Regarding claims 6, 12, and 18, it should be noted that Azulay, Paragraph [0190], teaches the smart water heating system may communicate with the consumer’s calendar to determine, for example, if the consumer is away from his house or, alternatively, if the consumer is at home with visitors or alone such as to change the heating schedule according to any of these events to avoid unnecessarily expending power for heating; Azulay, Paragraph [0192] further teaches detection of abnormality in regular usage patterns for an individual boiler user that may be indicative of events such as a leakage, overheating, high boiler pressure, changes in electricity cost on specific time of day, setting consumer away policy, etc.].

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, as modified by the externally attached sensor assembly, as taught by Han, to further include the usage pattern determination and the demand driven temperature control, as taught by Lee, in order to eliminate more standby losses than current water heater controllers and further reduce energy consumption by only heating water to the 


Regarding claim 10, the combination of Azulay in view of Han teaches all of the limitations of claim 8. Examiner believes the combination teaches (or at the least implies) wherein the disambiguation operation further includes executable instructions that: dissect the temperature signal into the one or more types of events; and analyze the temperature signal to obtain a signature for the one or more type of events (Azulay, Paragraph [0192] teaches abnormality detection in regular usage patterns learned by the system indicative of different types of events such as leakage, overheating, high boiler pressure, changes in electricity cost on specific time of day, setting changes in consumer away policy.; Azulay, Paragraphs [0210]-[0212] further teach thermostat malfunction event.). However, Lee more clearly teaches these limitations as provided below.
	
	Lee teaches wherein the disambiguation operation further includes executable instructions that: dissect the temperature signal into the one or more types of events (Lee, Paragraph [0007] teaches one or more sensors disposed at use locations where water is provided and automatically deriving a hot water usage model from acquired hot water usage data. [Note: sensors taught by Lee, Paragraph [0007] measure temperature.]); and 

analyze the temperature signal to obtain a signature for the one or more type of events (Lee, Paragraph [0045] teaches automatically learning typical usage pattern for hot water in as much detail as possible employing known techniques from data analysis including machine learning, pattern recognition, cluster recognition, and big data analysis.; Lee, Paragraph [0023] and [0038] teach system is capable of eliminating stand by losses by more accurate tracking a homeowner’s hot water demands.; Lee, Paragraph [0026] further teaches the system knows based on prior knowledge what temperature the application requires.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, as modified by the externally attached sensor assembly, as taught by Han, to further include the usage pattern determination and the demand driven temperature control, as taught by Lee, in order to eliminate more standby losses than current water heater controllers and further reduce energy consumption by only heating water to the temperature needed for a particular application (e.g., high temperature for dishwasher sanitation of dishes, lower temperature for showering, etc.). (Lee, Paragraph [0026]).  



Regarding claim 12, the combination of Azulay in view of Han teaches all of the limitations of claim 8. Although the combination substantially teaches the claimed invention, the combination does not distinctly and/or clearly disclose wherein the executable instructions further: determine a thermal energy fluid transfer system start time and a thermal energy fluid transfer system stop time for a schedule of operations to identify the one or more energy usage waste events; estimate energy required events and non-energy required events during the schedule of operations; and determine an unexpected change point during the schedule of operations, wherein a change point is a transition from the energy required events to the non-energy required events.

	Nevertheless, Lee teaches wherein the executable instructions further: 
determine a thermal energy fluid transfer system start time and a thermal energy fluid transfer system stop time for a schedule of operations to identify the one or more energy usage waste events (Lee, Paragraph [0023] teaches SWHC is able to more accurate track a user’s hot water demands to eliminate more standby losses than current water heater controllers such as pre-programed controllers.); 

estimate energy required events and non-energy required events during the schedule of operations (Lee, Paragraph [0023] teaches SWHC can understand when the user will need hot water, allowing the water heater to enter a standby mode throughout the day [Note: when hot water is needed reading on energy required event and standby mode (e.g., with knowledge of users calendar and planners) reading on non-energy required events]); and 

determine an unexpected change point during the schedule of operations, wherein a change point is a transition from the energy required events to the non-energy required events (Lee, Paragraph [0023] teaches “The SWHC can understand to within a couple minutes of when the user will need hot water. This allows the water heater to enter standby mode throughout the day. In addition, the SWHC is able to change when it enters standby mode depending on outside influences. By syncing with the homeowner's calendar and planners, the controller will know when hot water will be needed that specific day. Every day the controller could have a different standby mode setting which saves much more energy as compared to a pre-programmed controller…”; Lee, Paragraph [0024] further teaches the system is able to predict when the next hot water draw will be needed and will plan accordingly, and further teaches system is able to adapt in response to any change in user’s habits.; Lee; Paragraph [0025] further teaches demand driven temperature control further reading on the limitation as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, as modified by the externally attached sensor assembly, as taught by Han, to further include the usage pattern determination and the demand driven temperature control, as taught by Lee, in order to eliminate more standby losses than current water heater controllers and further reduce energy consumption by only heating water to the temperature needed for a particular application (e.g., high temperature for dishwasher sanitation of dishes, lower temperature for showering, etc.). (Lee, Paragraph [0026]).  


Regarding claim 16, the combination of Azulay in view of Han teaches all of the limitations of claim 14. Examiner believes the combination teaches (or at the least implies) wherein the disambiguation operation further includes an executable portion that: dissects the temperature signal into the one or more types of events; and analyzes the temperature signal to obtain a signature for the one or more type of events (Azulay, Paragraph [0192] teaches abnormality detection in regular usage patterns learned by the system indicative of different types of events such as leakage, overheating, high boiler pressure, changes in electricity cost on specific time of day, setting changes in consumer away policy.; Azulay, Paragraphs [0210]-[0212] further teach thermostat malfunction event.). However, Lee more clearly teaches these limitations as provided below.

Lee teaches wherein the disambiguation operation further includes an executable portion that: dissects the temperature signal into the one or more types of events (Lee, Paragraph [0007] teaches one or more sensors disposed at use locations where water is provided and automatically deriving a hot water usage model from acquired hot water usage data. [Note: sensors taught by Lee, Paragraph [0007] measure temperature.]); and

analyzes the temperature signal to obtain a signature for the one or more type of events (Lee, Paragraph [0045] teaches automatically learning typical usage 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, as modified by the externally attached sensor assembly, as taught by Han, to further include the usage pattern determination and the demand driven temperature control, as taught by Lee, in order to eliminate more standby losses than current water heater controllers and further reduce energy consumption by only heating water to the temperature needed for a particular application (e.g., high temperature for dishwasher sanitation of dishes, lower temperature for showering, etc.). (Lee, Paragraph [0026]).  


Regarding claim 18, the combination of Azulay in view of Han teaches all of the limitations of claim 14. Although the combination substantially teaches the claimed invention, the combination does not distinctly and/or clearly disclose further including an executable portion that: determines a thermal energy fluid transfer system start time and a thermal energy fluid transfer system stop time for a schedule of operations to identify the one or more energy usage waste events; estimates energy required events and non-energy required events during the schedule of operations; and determines an unexpected change point during the schedule of operations, wherein a change point is a transition from the energy required events to the non-energy required events.

Nevertheless, Lee teaches further including an executable portion that: 
determines a thermal energy fluid transfer system start time and a thermal energy fluid transfer system stop time for a schedule of operations to identify the one or more energy usage waste events (Lee, Paragraph [0023] teaches SWHC is able to more accurate track a user’s hot water demands to eliminate more standby losses than current water heater controllers such as pre-programed controllers.); 

estimates energy required events and non-energy required events during the schedule of operations (Lee, Paragraph [0023] teaches SWHC can understand when the user will need hot water, allowing the water heater to enter a standby mode throughout the day [Note: when hot water is needed reading on energy required event and standby mode (e.g., with knowledge of users calendar and planners) reading on non-energy required events]); and 

determines an unexpected change point during the schedule of operations, wherein a change point is a transition from the energy required events to the non-energy required events (Lee, Paragraph [0023] teaches “The SWHC can understand to within a couple minutes of when the user will need hot water. This allows the water .

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, as modified by the externally attached sensor assembly, as taught by Han, to further include the usage pattern determination and the demand driven temperature control, as taught by Lee, in order to eliminate more standby losses than current water heater controllers and further reduce energy consumption by only heating water to the temperature needed for a particular application (e.g., high temperature for dishwasher sanitation of dishes, lower temperature for showering, etc.). (Lee, Paragraph [0026]).  

13.	Claims 5, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Azulay, in view of Han, in further view of Kazmi et al. (EP 3291030A1). 

	Regarding claim 5, the combination of Azulay in view of Han teaches all of the limitations of claim 1. Examiner believes the combination teaches (or at the least implies) further including initializing a machine learning mechanism using feedback information of the data collected from the one or more non-intrusive IoT sensors to provide an energy usage profile of the thermal energy fluid transfer system (Azulay, Paragraph [0044] teaches “A smart boiler  system operative in conjunction with a plurality of boilers wherein each individual boiler in the plurality is equipped with at least one sensor monitoring an aspect of the individual boiler's water heating functionality and a local controller collecting  data from the sensor and communicating at least some of the data via a data network to a remote server, the system comprising: [0045] a boiler data repository comprising computer storage operative to maintain at least some of the data. [Note: Azulay further incorporates by reference in paragraphs [0008] and [0013] Patent US2016010878 describing machine learning based smart water heater controller].). However, if it is determined that the combination does not distinctly disclose the limitation, as claimed, Kazmi teaches the limitation as provided below. 

Kazmi teaches further including initializing a machine learning mechanism using the feedback information from the one or more non-intrusive IoT sensors to provide an energy usage profile of the thermal energy fluid transfer system (Kazmi, Paragraph [0021] teaches feeding collected sensor data to the corresponding hot water system model and “adapting the adaptive hot water system model to learn behavior of the corresponding hot water system using machine learning algorithms; 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, as modified by the externally attached sensor assembly, as taught by Han, to include the machine learning techniques for learning behavior of a hot water system, as taught by Kazmi, in order to discover and provide optimization options using information collected from a smart meter (i.e., measuring energy flow to the hot water system) in combination with temperature and flow meters. (Kazmi, Paragraphs [0040] and [0042])


Regarding claim 9, the combination of Azulay in view of Han teaches all of the limitations of claim 8. Examiner believes the combination further teaches (or at the least implies) wherein the executable instructions further: initialize a machine learning mechanism using feedback information of the collected data from the one or more non-intrusive IoT sensors to provide an energy usage profile of the thermal energy fluid transfer system; … (Azulay, Paragraph [0044] teaches “A smart boiler  Note: Azulay further incorporates by reference in paragraphs [0008] and [0013] Patent US2016010878 describing machine learning based smart water heater controller].) However, if it is determined that the combination does not distinctly disclose the limitation, as claimed, Kazmi teaches the limitation as provided below. 

Kazmi teaches wherein the executable instructions further: 
initialize a machine learning mechanism using the feedback information from the one or more non-intrusive IoT sensors to provide an energy usage profile of the thermal energy fluid transfer system (Kazmi, Paragraph [0021] teaches feeding collected sensor data to the corresponding hot water system model and “adapting the adaptive hot water system model to learn behavior of the corresponding hot water system using machine learning algorithms; Kazmi, Paragraph [0018] further teaches water system data during training phase may comprise at least one of water flow data record, energy flow data record, and water temperature data record; Kazmi, Paragraph [0038] teaches knowing behavior of the hot water system and mapping hot water needs in the building in order to discover optimization options; Kazmi, Paragraph [0040] and [0042] teaches smart meter measuring energy flow to the hot water system, 

	The combination of Azulay in view of Han does not distinctly disclose “; and generate one or more energy usage tuning thresholds according to the collected data and feedback information.”

	Nevertheless, Kazmi further teaches generate one or more energy usage tuning thresholds according to the collected data and feedback information (Kazmi Paragraph [0048] teaches expected current state and future state transitions of the hot water vessel are used along with the heating mechanism predictions and opportunity based sensors to optimize the operation of the hot water system, and further teaches guiding the exploration strategy of the hot water system to identify regions of the state-space with might lead to better optima.; Kazmi, Paragraph [0027] further teaches determining hot water requirements for multiple hot water systems from collected sensor data, mapping hot water requirements such that user comfort can remain optimal while hot water system is operated, controlling the amount of hot water in the system based on requirements, and taking into account behavior of the hot water system such that energy consumption can be balanced in an optimal manner.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, as modified by the externally attached sensor assembly, as taught by Han, to 



Regarding claim 15, the combination of Azulay in view of Han teaches all of the limitations of claim 14.  Examiner believes the combination further teaches (or at the least implies) further including an executable portion that: initializes a machine learning mechanism using feedback information of the collected data from the one or more non-intrusive IoT sensors to provide an energy usage profile of the thermal energy fluid transfer system;… (Azulay, Paragraph [0044] teaches “A smart boiler  system operative in conjunction with a plurality of boilers wherein each individual boiler in the plurality is equipped with at least one sensor monitoring an aspect of the individual boiler's water heating functionality and a local controller collecting  data from the sensor and communicating at least some of the data via a data network to a remote server, the system comprising: [0045] a boiler data repository comprising computer storage operative to maintain at least some of the data. [Note: Azulay further incorporates by reference in paragraphs [0008] and [0013] Patent US2016010878 describing machine learning based smart water heater controller].) However, if it is determined that the combination does not distinctly disclose the limitation, as claimed, Kazmi teaches the limitation as provided below. 

Kazmi teaches further including an executable portion that: 
initializes a machine learning mechanism using the feedback information from the one or more non-intrusive IoT sensors to provide an energy usage profile of the thermal energy fluid transfer system (Kazmi, Paragraph [0021] teaches feeding collected sensor data to the corresponding hot water system model and “adapting the adaptive hot water system model to learn behavior of the corresponding hot water system using machine learning algorithms; Kazmi, Paragraph [0018] further teaches water system data during training phase may comprise at least one of water flow data record, energy flow data record, and water temperature data record; Kazmi, Paragraph [0038] teaches knowing behavior of the hot water system and mapping hot water needs in the building in order to discover optimization options; Kazmi, Paragraph [0040] and [0042] teaches smart meter measuring energy flow to the hot water system, and temperature and flow miters used for model building phase of a new type of storage vessel.) 

The combination of Azulay in view of Han does not distinctly disclose “; and generates one or more energy usage tuning thresholds according to the collected data and feedback information.”

Nevertheless, Kazmi further teaches generates one or more energy usage tuning thresholds according to the collected data and feedback information (Kazmi Paragraph [0048] teaches expected current state and future state transitions of .

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart water heating system and methods, taught by Azulay, as modified by the externally attached sensor assembly, as taught by Han, to include the machine learning techniques for learning behavior of a hot water system, as taught by Kazmi, in order to discover and provide optimization options using information collected from a smart meter (i.e., measuring energy flow to the hot water system) in combination with temperature and flow meters. (Kazmi, Paragraphs [0040] and [0042])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123